Citation Nr: 0713820	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-38 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability, to include as secondary to a service-
connected right knee disability.

2.  Entitlement to service connection for degenerative 
changes of the left knee, to include as secondary to a 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's claims folder is in the 
jurisdiction of the Wichita, Kansas RO.

The Board notes that in the June 2004 rating decision, the RO 
reopened the claim of service connection for a chronic 
disability of the right hip as secondary to the service-
connected right knee disability, then denied the claim on the 
merits.  Nevertheless, the Board is required to consider 
whether the veteran has submitted new and material evidence 
warranting the reopening this claim before considering the 
claim on the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 
2002); Barnett v. Brown, 8 Vet. App 1 (1995).  As such, the 
issues in appellate status are as listed hereinabove.

In his October 2004 substantive appeal, the veteran requested 
that he be scheduled for a videoconference hearing before a 
Veterans Law Judge.  He reiterated this request by letter in 
November 2004.  The veteran, however, withdrew this request 
in September 2005.  See 38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1.  In a May 2001 decision, the RO denied a claim of 
entitlement to secondary service connection for a right hip 
disability. This was the last final decision of this claim.

2.  Evidence received since the May 2001 RO decision relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for a right hip disability, and raises 
a reasonable possibility of substantiating this claim.

3.  The competent evidence of record does not reflect that 
the veteran has a current right hip disability for VA 
compensation purposes.

4.  The competent evidence of record reflects that the 
degenerative changes in the veteran's left knee have been 
aggravated by the veteran's service-connected right knee 
disability.


CONCLUSIONS OF LAW

1.  The May 2001 Board decision that denied the claim of 
entitlement to service connection for a right hip disability 
is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).

2.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for a right hip 
disability is new and material, and this claim is therefore 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  A right hip disability was not incurred in or aggravated 
by service, is not proximately due to or the result of any 
service-connected disability, and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

4.  The veteran's service-connected right knee disability has 
aggravated the degenerative changes to his left knee.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.  VA law and regulations also indicate that 
part of notifying a claimant of what is needed to 
substantiate a claim includes notification as to what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  Further, VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a)-(c) (2006).

That said, in September 2003, the veteran was sent a letter 
informing him of the evidence necessary to establish service 
connection for a right hip condition and a left knee 
condition, what evidence the RO would obtain, and what 
evidence he was expected to obtain.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to these claims.  In 
addition, the letter informed the veteran of the evidence and 
information required to reopen a previously denied claim, and 
explained what types of evidence qualified as "new" and 
"material" evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Because the veteran's claim is being reopened based 
on a finding of new and material evidence, the Board finds 
that the veteran has not been prejudiced by any deficiency in 
the new and material evidence notification.

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection, noted above - the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, as the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a right hip 
disability, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, it is noted that VA's 
duty to assist the veteran in the development of a new and 
material evidence claim is not triggered unless and until the 
claim is reopened.  See 38 U.S.C.A. § 5103A.  That said, 
service medical records, VA medical records, and private 
medical records are in the claims file, and the veteran was 
afforded the requested DRO hearing.  In addition, the veteran 
was provided with VA examinations in April 1996, July 1998, 
December 2001, and November 2003, and an addendum to the 
November 2003 examination report was provided in February 
2004.  The Board finds the examination reports on file 
provide sufficient evidence on which to decide the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Service connection may also be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In addition, 
service connection may be granted for a chronic disease, 
including arthritis, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).  

In a May 2001 decision, the RO denied the veteran's claim of 
entitlement to service connection for a right hip disability.  
This decision is final, and may not be reopened on the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  If, however, "new and material" evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2006).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence added to the record since the RO's May 2001 
denial includes a December 2001 VA examination report 
concluding that the veteran's service-connected right knee 
disability can aggravate other weight-bearing joints, 
including the opposite knee, hips, and spine.  This evidence 
is new in that it did not exist at the time of the May 2001 
rating decision.  It is material in that it offers an expert 
opinion demonstrating that the veteran has a current right 
hip disability that is related to a service-connected right 
knee disability.  Therefore, because new and material 
evidence has been submitted, the veteran's claim of 
entitlement to service connection for a right hip disability 
is reopened.

Turning to the relevant evidence of record with respect to 
merits of this claim, the Board points out that the veteran's 
service medical records are negative for any treatment or 
diagnosis of an injury or disease involving the right hip in 
service.  Nor is there any evidence of chronic arthritis of 
the right hip within one year of separation from service.  
Therefore, in the absence of a right hip disability in 
service or within one year of separation, service connection 
cannot be established on a direct or presumptive basis.  

The veteran has claimed entitlement to service connection for 
a right hip condition as secondary to his service-connected 
right knee disability.  He contends that degenerative changes 
and subsequent right knee replacement led to an altered gait 
which aggravated his hip problems.  

In relevant part, the competent evidence of record consists 
of VA examination reports and medical records discussing the 
veteran's complaints regarding his right hip.  The veteran 
has cited the December 2001 VA examination report noted above 
as evidence of a nexus between the service-connected right 
knee disability and a right hip disability.  Before this 
element can be considered, however, the evidence must 
establish the existence of a current right hip disability.   

Turning to the December 2001 VA examination report, the Board 
notes that the purpose of this examination was to determine 
whether there is a link between the veteran's right knee 
disability and a low back disability.  In reviewing the 
claims file, the examiner noted that current x-rays of the 
right hip taken in January 2000 showed mild degenerative 
changes.  In terms of the earlier evidence of record, VA 
radiology reports from April 1996 and July 1998 expressly 
found no bony abnormalities or evidence of acute fracture or 
dislocation in the right hip.  According to the July 1998 
examination report, the veteran pointed to the right low 
lumbar area, and not the hip, when describing his hip 
discomfort.  On examination, he pointed to the right 
sacroiliac and low right lumbar area when discussing his hip 
pain.  There was no palpable tenderness in the right hip, and 
internal and external hip rotations were done quite well. The 
veteran did complain of some right low back pain on 
abduction.  Other testing was limited by back pain and knee 
pain, but not by hip pain.  Therefore, the earliest evidence 
of degenerative changes to the right hip appears to be the 
January 2000 x-rays. 

The reference to the January 2000 x-rays is also the most 
recent evidence of a hip disability.  Most notably, January 
2004 hip x-rays were sent for interpretation to the 
orthopedic surgeon who examined the veteran in November 2003.  
According to this examiner, the x-rays showed mild sacroiliac 
joint degenerative changes with normal hips and proximal 
features.  The examiner stated that both hips looked entirely 
normal with no joint space loss and no femoral head changes.  
The examiner noted that the veteran does have lumbar spine 
degenerative findings and reiterated his November 2003 
observation that the right hip symptoms may very well be from 
the lower spine and not the hip.  As in July 1998, the 
November 2003 examination report had noted that, while the 
veteran complained of pain in his right hip, he actually 
pointed to the right low back and gluteal area when asked to 
indicate the area of discomfort.  Moreover, the report of an 
April 2004 whole body bone scan notes what may be 
degenerative changes in both shoulders, both knees, both 
sternoclavicular joints, the mid to lower thoracic spine, the 
right sacro-iliac joints, and both knees.  Degenerative 
changes were not observed in the right hip.

To summarize, the only evidence of mild degenerative changes 
in the veteran's right hip appears in a December 2001 
reference to x-rays from January 2000.  X-ray reports from 
April 1996, July 1998, and February 2004 all note that the 
veteran's right hip was normal.  The January 2000 x-rays were 
taken over three years before the veteran filed his claim in 
March 2003, and the more recent x-ray evidence is consistent 
with earlier x-ray evidence and expressly refutes the 
veteran's claim that he has a current right hip disability.  
VA examination reports from both July 1998 and November 2003 
note that the veteran's reported hip pain actually appears to 
be back pain, for which the veteran was service connected in 
May 2002.  The Board finds that this evidence does not 
establish the existence of a current right hip disability.  
The preponderance of the evidence is against the veteran's 
claim, and service connection for a right hip disability, to 
include as secondary to a right knee disability, must be 
denied.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  

The Board now turns to the claim of service connection for a 
left knee disability, to include as secondary to a service-
connected right knee disability.  With respect to the 
elements required to establish secondary service connection, 
the claims file reflects that service connection for a right 
knee disability was granted by rating decision in December 
1987.  Radiological evidence, most recently from the April 
2004 full body bone scan, reveals evidence of degenerative 
changes in the left knee.  

Turning to the third element, the Board has considered the 
two competent nexus opinions of record and has determined 
that secondary service connection is warranted.  One of these 
two opinions appears in the November 2003 VA examination 
report and its February 2004 addendum.  According to the 
examiner, the findings of the July 1998 and November 2003 
examinations do not suggest the veteran's left knee has a 
problem directly related to the right knee problem.  After he 
was sent the January 2004 x-rays, the examiner observed in 
the February 2004 addendum that there were very few 
differences between the new x-rays and those from July 1998.  
The examiner stated that he believed the left knee findings 
are not directly related to the right knee disability.  

The other of these opinions appears in the December 2001 VA 
examination report.  As noted above, the purpose of this 
examination was to determine whether the veteran's low back 
disability was related to his right knee disability.  In the 
course of providing the requested opinion, the examiner 
offered a broader etiology opinion that encompassed not only 
the low back, but the left knee and the hips as well.  The 
examiner's diagnosis states that, while the left knee 
disability does not cause disability in other joints 
directly, due to the inequality of leg lengths and chronicity 
of altered gait, it is likely that the service connected 
right knee disability can aggravate other weight bearing 
joints, including the opposite knee, hips, and spine.  

The Board considers both of these opinions to be probative to 
determining whether there is a link between the veteran's 
right knee disability and his left knee disability.  Both 
examiners possess the medical expertise that makes them 
qualified to render a medical etiology opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Both examiners also 
read the veteran's claims file and are familiar with his 
medical history, and both have physically examined the 
veteran personally.  

That said, in resolving all doubt in favor of the veteran, 
the Board believes that the December 2001 VA examination 
report provides sufficient evidence that the veteran's 
service-connected right knee disability has aggravated the 
degenerative changes in his left knee.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102.  Therefore, the claim of service 
connection for degenerative changes of the left knee, to 
include as secondary to a service-connected right knee 
disability, is granted.


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a right hip disability, to 
include as secondary to a service-connected right knee 
disability.  On its merits, entitlement to service connection 
for a right hip disability, to include as secondary to a 
service-connected right knee disability, is denied.

Entitlement to service connection for degenerative changes of 
the left knee, to include as secondary to a service-connected 
right knee disability, is granted.



____________________________________________
J. A. MARKEY
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 





 Department of Veterans Affairs


